Name: Commission Regulation (EEC) No 3136/80 of 4 December 1980 amending Regulation (EEC) No 2663/80 in respect of imports of sheepmeat and goatmeat originating in Uruguay
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 12. 80 Official Journal of the European Communities No L 329/ 19 COMMISSION REGULATION (EEC) No 3136/80 of 4 December 1980 amending Regulation (EEC) No 2663/80 in respect of imports of sheepmeat and goatmeat originating in Uruguay HAS ADOPTED THIS REGULATION : Article 1 The text of Article 8 of Commission Regulation (EEC) No 2663/80 is hereby replaced by the following : 'Article 8 Up to 31 December 1980 , for products falling within subheading 02.01 A IV of the Common Customs Tariff and originating in Argentina, Australia, New Zealand and Uruguay, certificates for export shall be issued in accordance with the traditional form of presentation , up to the following quantities expressed as tonnes carcase equivalent : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organiza ­ tion of the market in sheepmeat and goatmeat ('), and in particular Article 16 (2) thereof, Having regard to Council Regulation (EEC) No 2641 /80 of 14 October 1980 derogating from certain import rules laid down in Regulation (EEC) No 1837/80 (2), and in particular Article 1 (2) thereof, Whereas Article 8 of Commission Regulation (EEC) No 2663/80 (3 ) laid down limits within which certifi ­ cates for export are to be issued by some non-member countries ; whereas , in respect of Uruguay, it has been found subsequently that the limit laid down does not reflect that country's traditional exports to the Community between 20 October and 31 December ; whereas the said limit should accordingly be altered ; Whereas the Management Committee for Sheep and Goats, has not delivered an opinion within the time limit set by its chairman, Argentina Australia New Zealand Uruguay 3 733 , 5 000 , 46 672, 1 700 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 20 October 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 December 1980 . For the Commission Finn GUNDELACH Vice-President C ) OJ No L 183 , 16 . 7 . 1980 , p. 1 . 2 ) OJ No L 275, 18 . 10 . 1980 , p. 2 . P ) OJ No L 276, 20 . 10 . 1980 , p . 24 .